Citation Nr: 0632973	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include on the basis of separate 
compensable evaluations for each ear.   


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to October 
1989. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska (hereinafter RO).  Service 
connection for tinnitus was granted by an April 2002 
decision, and a 10 percent rating was assigned for this 
condition by this decision.  This case is on appeal on the 
basis of disagreement with this initial rating assigned for 
tinnitus.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran testified before the Board at videoconference 
hearings in June 2003 and October 2005.  As these hearings 
were not conducted by the same Veterans Law Judge, a panel 
decision is necessary. 


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requests an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum rating available for tinnitus.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As such, a staged rating is also not 
warranted for any portion of the time period in question.  
See Fenderson, 12 Vet. App. at 125.  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 




ORDER

An initial evaluation in excess of 10 percent for tinnitus, 
to include on the basis of separate compensable evaluations 
for each ear, is denied.  



			
	S.L. KENNEDY	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
                                                  JOY A. 
MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


